 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees to warrant their inclusion in the sameunit6As the Association in its third alternative agrees with theUnion to the exclusion of driver-salesmen and the Union does notseek to represent them separately, we shall not direct a separateelection for themWe find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the ActAll production and maintenance employees of Green Mill Cleaners& Laundry, Inc , New Peerless Laundry Company, Inc , Fort Lauder-dale Cleaners & Laundry, Inc , Seven Hours Laundry & Dry Cleaners,Inc , Mercury Liven Service, Inc , Warren Laundry & Dry Cleaners,Inc , John G Myers, d/b/a Florida Cleaners & Laundry, and BondCleaners & Laundry, Inc , at their plants an Fort Lauderdale, Florida,excluding driver-salesmen, office clerical employees, guards, and super-visors as defined in the Act[Text of Direction of Election omitted from publication ]6 The FamilyLaundry Inc etc,121 NLRB 1619, 1621Florida Enterprises,Inc. ofGeorgiad/b/a CadillacHotel'andInternationalUnion of OperatingEngineersLocal No. 491,491A and 491B, AFL-CIO2andHotelEmployeesUnion Local255, AFL-CIO,3 Petitioners.Cases Nos 12-RC-4461 and 12-RC-524November 20, 1959DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeClaude B Calkin, hearing officerThe hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmedUpon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning of theAct2 The labor organizations involved claim to represent certain em-ployees of the Employer3A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and(7) of the Actt4 The Hotel Employees,in Case No 12-RC-524,seek a unit of allemployees at the Employer'sMiami Beach,Florida, hotel, includinga The name of the Employer appears as corrected at the hearing6Herein called the Operating Eng=neerssHerein called Hotel Employees125 NLRB No 40 IICADILLAC HOTEL259the housekeeping department, laundry, dining room, kitchen depart-ment, bar department (including food checkers and cashiers), repairand maintenance department, telephone department, and front servicedepartment, but excluding all office and clerical employees, guards, andsupervisors as defined in the Act.The Operating Engineers, in CaseNo. 12-RC-461, seeks a unit of all employees in the repair and main-tenance department.The Employer takes no position regarding theappropriate unit.There is no history of collective bargaining at thehotel.The repair and maintenance department, located near the boiler-room, is under the supervision of the chief engineer.There are ap-proximately five employees in this department classified as engineers.There are no specific qualifications required of the men when hired forwork in this department, the only requirement being that they be ableto maintain and do repairs on the building and equipment. This workconsists of painting, carpentry work, electrical work, minor repairwork on the air-conditioning, handling the heating system, and re-pairing the laundry machinery, motors, pumps, compressors, and anyauxiliary equipment.These employees work throughout all parts ofthe public and private areas of the hotel, and are in constant contactwith housemen, maids, waiters, bartenders, kitchen employees, cabanaboys, and other nonmaintenance department employees. There is evi-dence that the maintenance department employees are interchangeablewith the housemen in some instances and that they also perform someof the same functions performed by the housemen. There is no show-ing that any craft skills are required to repair the machinery in thehotel.In the absence of a history of bargaining on a broader basis, theBoard generally permits the establishment of maintenance employeeunits in other industries.Such determinations, however, are bottomedon the fact that, normally, such employees constitute a functionallydistinct and homogeneous group of employees having employment in-terestswhich are distinguishable from those of other employees oftheir employer.4However, it appears that the community of interestswhich hotel maintenance employees have by reason of being engagedin maintaining and repairing hotel facilities and equipment, as wellas the hotel building itself, is only incidental to the broader and moreprevailing community of interests which they share with other hotelemployees, and which derives from the fact that all are engaged, oneway or another, in serving the needs and desires of hotel guests. Thus,these employees are not craftsmen and are without the distinctive spe-cial interests of such employees.Rather they are handymen perform-ing a variety of repair and maintenance tasks. They work throughoutthe hotel and come into frequent contact with other hotel employees,4 See, for example,Magma Copper Company,115 NLRB 1. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDmany of whom, like themselves, have no direct contact with guests.Their function in the operation of the hotel is not markedly differentfrom that of housekeeping and custodial employees. Both groups areengaged in maintaining the hotel premises and facilities in clean andserviceable condition, to the end that the Employer may successfullycater to the needs and desires of its guests, and both groups workthroughout the hotel.In some instances the work performed bymaintenance employees and housemen is identical, and there is someinterchange between them. On the basis of the foregoing, we find thatthe employment interests of hotel maintenance employees are not,normally, sufficiently distinct from those of other employees as to com-pel their establishment in a separate bargaining unit.Accordingly, asthe Employer's repair and maintenance employees do not meet theBoard's test for grouping as a separate craft, and as there is neither ahistory of bargaining in support of the requested unit, or an agree-ment between the Employer and the unions involved as to its appro-priateness, factors which we would consider as indicative of the prac-ticality and feasibility of such a unit and as warranting an exceptionto this general rule as to maintenance units in the hotel industry, wefind that the unit requested by the Operating Engineers is inappropri-ate for purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.We shall, therefore, dismiss the petition in CaseNo. 12-RC-461.We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All employees at the Employer's Miami Beach, Florida, hotel, in-cluding the housekeeping department, laundry, dining room, kitchendepartment, bar department (including food checkers and cashiers),telephone department, front service department, and repair and main-tenance department, but excluding all office and clerical employees,guards, and supervisors as defined in the Act.[The Board dismissed the petition in Case No. 12-RC-461.][Text of Direction of Election omitted from publication.]Fullerton Publishing Company d/b/a Daily News TribuneandLos Angeles Newspaper Guild, Local No. 69, American News-paper Guild,AFL-CIO.Case No. 21-CA-3296.November 23,1959DECISION AND ORDEROn June 9, 1959, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that the125 NLRB No. 30.